DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 612a, 612b, 614a, 614b as described in the specification (paragraph [0059] and Figure 6A).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 6 reads "actuation of the input controller", however "input controllers" is previously recited in line 4, and therefore line 6 should read --actuation of the input controllers--.
Claim 1, line 9 reads “the cable with the input controllers” and should rather read --the at least one cable with the at least one input controller-- to be consistent with the previous line 8.
Claim 1, line 12 reads “the cable with the input controllers” and should rather read --the at least one cable with the at least one input controller-- to be consistent with the previous line 11.Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the manipulator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinno et al., hereinafter Jinno (U.S. Pub. No. 2008/0245175).
Regarding claims 1-2, Jinno discloses a surgical instrument comprising:
a surgical effector 104 with N degrees of freedom (see Figure 2), the surgical effector for manipulation of objects at a surgical site, wherein the N degrees of freedom comprise a combination of at least one of pitch, yaw, and grip (three degrees of freedom including yaw, roll, grip: see paragraph [0053]);
N + 1 input controllers configured to control the surgical effector (any four of controllers 50a, 50b, 50c, 130, 126, 114, 152, 174; see Figures 7-8); 
a pantograph comprising at least one differential (including 168, 138; see paragraphs [0149], [0165], [0199]) and it is noted that applicant acts as his or her own lexicographer to specifically define the term “pantograph” contrary to its ordinary meaning, wherein the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term (Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)); applicant defines "pantograph" as "a physical structure containing multiple physical components that is named as such because it is configured to “move in a reciprocal manner to the surgical effector” (see instant specification, paragraph [0056]), which is contrary to the ordinary meaning of “an instrument for copying something (as a map) on a predetermined scale consisting of four light rigid bars jointed in parallelogram form; also :  any of various extensible devices of similar construction (as for use as brackets or gates)” (see https://www.merriam-webster.com/dictionary/pantograph); in this case, Jinno discloses physical components 168, 138 having a reciprocal or corresponding movement with the end effector 104; see paragraph [0087];
a plurality of cables 52, 54, 56 (see paragraph [0049]) configured such that actuation of the input controllers manipulates the cables, the cables further configured such that:
at least one cable couples at least one input controller to the surgical effector such that manipulation of the at least one cable with the at least one input controller moves the surgical effector (Id.);
at least one cable couples the pantograph to at least one of the input controllers such that manipulation of the at least one cable with the at least one input controller moves the pantograph (see paragraph [0087]).
	Regarding claims 3-5, Jinno discloses the input controllers (pulleys 50a, 50b, 50c or gear bodies 130, 126, 114, 152, 174) are further configured such that actuation of the input controllers rotates the input controllers about a rotation axis, the rotation of the input controllers spooling or unspooling the cables about the input controllers (see Figures 7-8), wherein actuation of the input controllers causes motion of the surgical effectors creates a reciprocal motion in the pantograph, wherein the pantograph is further configured such that motion of the cables creates an inverse motion of the pantograph (depending on the direction of movement in the cables).
	Regarding claim 6, Jinno discloses actuation of the input controllers does not change the length of the cables (see paragraphs [0107]-[0108]).
	Regarding claim 7, Jinno discloses a cable shaft 48 (see Figure 1) separating the surgical effector from the N + 1 input controllers along an operation axis.
	Regarding claim 8, Jinno discloses a support bracket 46 for mounting the input controllers, pantograph, and cable shaft (the input controllers are mounted within or onto bracket 46, and the pantograph and cable shaft are mounted onto bracket).
Regarding claims 12-13, Jinno discloses a surgical wrist 100/102 that moves with N degrees of freedom (see Figure 2), wherein the N degrees of freedom comprise a combination of at least one of pitch, yaw, and grip (three degrees of freedom including yaw, roll, grip: see paragraph [0053]), wherein at least one of N + 1 surgical cables (each of wires 52, 54, 56 can be considered to have a pair of cables on either side of pulleys 50a-c, and N + 1 surgical cables would correspond to any four of the six cables) are coupled to each of N + 1 input controllers (any four of controllers 50a, 50b, 50c, 130, 126, 114, 152, 174; see Figures 7-8), a pantograph (including 168, 138; see paragraphs [0149], [0165], [0199]) and it is noted that applicant acts as his or her own lexicographer to specifically define the term “pantograph” contrary to its ordinary meaning, wherein the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term (Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)); applicant defines "pantograph" as "a physical structure containing multiple physical components that is named as such because it is configured to “move in a reciprocal manner to the surgical effector” (see instant specification, paragraph [0056]), which is contrary to the ordinary meaning of “an instrument for copying something (as a map) on a predetermined scale consisting of four light rigid bars jointed in parallelogram form; also :  any of various extensible devices of similar construction (as for use as brackets or gates)” (see https://www.merriam-webster.com/dictionary/pantograph); in this case, Jinno discloses physical components 168, 138 having a reciprocal or corresponding movement with the wrist; see paragraph [0087], and the surgical wrist, the input controllers configured to control motion of the wrist when actuated such that an inverse (reciprocal) motion of the pantograph occurs to conserve the length of the surgical cables (see paragraphs [0107]-[0108]).
Regarding claims 14-15, Jinno discloses the input controllers (pulleys 50a, 50b, 50c or gear bodies 130, 126, 114, 152, 174) are further configured such that actuation of the input controllers rotates the input controllers about a rotation axis, the rotation of the input controllers spooling or unspooling the cables about the input controllers to create motion of the surgical wrist 100/102 (see Figures 7-8).
Regarding claim 16, Jinno discloses the pantograph further comprises at least one differential (including 168, 138; see paragraphs [0149], [0165], [0199]), the differential configured to rotate about an operation axis to maintain the length of surgical cables (see paragraphs [0107]-[0108]).
Regarding claim 17, Jinno discloses a support bracket 46 for mounting the input controllers and the wrist (the input controllers are mounted within or onto bracket 46, and the wrist is mounted onto bracket via the cable shaft 48).
	Regarding claim 19, Jinno discloses the pantograph is coupled to at least one of the surgical cables and at least one of the input controllers (see paragraphs [0149], [0165], [0199]), the pantograph configured to maintain a constant length of the cables when the surgical wrist is not attached to a manipulator 26.
	Regarding claim 20, Jinno discloses a length conservative surgical wrist 100/102 that moves with N degrees of freedom (see Figure 2), the wrist coupled to N + 1 input controllers (any four of controllers 50a, 50b, 50c, 130, 126, 114, 152, 174; see Figures 7-8) by N + 1 surgical cables (each of wires 52, 54, 56 can be considered to have a pair of cables on either side of pulleys 50a-c, and N + 1 surgical cables would correspond to any four of the six cables), the input controllers configured to control motion of the wrist when actuated.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madhani et al., hereinafter Madhani (U.S. Pat. No. 6,786,896).
Regarding claim 20, Madhani discloses a length conservative surgical wrist 314
(see Figure 12; see col. 13, lines 9-16 and col. 14, lines 8-12) that moves with N degrees of freedom (see col. 15, line 36 to col. 16, line 56), the wrist coupled to N + 1 input controllers (see Figures 7A-7B; see col. 13, lines 4-5) by N + 1 surgical cables (see Figures 13 and 16), the input controllers configured to control motion of the wrist when actuated.

Allowable Subject Matter
Claims 9-11 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a surgical wrist or end effector having N degrees of freedom, wherein at least one of a plurality of cables are coupled to at least one of N + 1 input controllers and to a pantograph, wherein the input controllers control motion of the wrist or end effector, and N + 1 motors for controlling the N + 1 input controllers.  Jinno only discloses three motors 40, 42, 44 for controlling the input controllers, and has three degrees of freedom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 17-24 of U.S. Patent No. 9,962,228. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the application claims are encompassed within the patent claims (claims 1-11 of the application within claims 1-11 of the patent, respectively, and claims 12 and 20, 18-24 of the application within claims 17-24 of the patent, respectively).  The difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus are more specific.  Thus the inventions of claims 1-11 and 17-24 of the patent are in effect “species” of the “generic” inventions of claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, claims 1-20 are not patentably distinct from claims 1-11 and 17-24 of the patent.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771